Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation:
"the coupler"
in 
Line 1.
There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 14-16:
the claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Kesil et al. (US 20170062263 A1) in view of Morris et al. (US 20170062263 A1).
Regarding Claim 1, Kesil teaches: 
a robot [abstract & 0002 & 0015 & 0034], comprising:
a controller [0025 & 0046 & 0048];
an arm having a first end [abstract];
an adsorber (20) configured to adsorb a target object, the adsorber located at the first end of the arm [abstract], the adsorber including:
at least one suction nozzle (32a & 32b) to suck air to adsorb the target object (W);
at least one ejection nozzle (30a & 31 & 45 & 47a & 47b & 47c) to eject air;
a flow passage switch in communication with the controller, the suction nozzle, and the ejection nozzle [0046]; and
a frame (22) accommodating at least a portion of the suction nozzle, the ejection nozzle, and the flow passage switch (Fig. 1a & Fig. 1b & Fig. 5b & Fig. 7a & Fig. 7b),
wherein the controller is configured to control the flow passage switch to selectively open the at least one suction nozzle and the at least one ejection nozzle [0046].
Kesil does not teach:
a force sensor located in the robot and configured to sense an external force applied to the robot, the force sensor being in communication with the controller;
Morris teaches:
a robot (10), comprising:
a controller [abstract & 0008 & 0032 & 0036 & 0037];
a force sensor (100) located in the robot (Fig. 1) and configured to sense an external force applied to the robot, the force sensor being in communication with the controller [0007 & 0008 & 0009 & 0017 & 0018 & 0019 & 0020 & 0021 & 0022 & 0023 & 0024 & 0025 & 0026 & 0028 & 0029 & 0030 & 0031 & 0032 & 0034 & 0036 & 0037];
an arm (102) having a first end;
an adsorber configured to adsorb a target object, the adsorber located at the first end of the arm [0018].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transport robot utilizing an adsorber for gripping target objects to be transported taught by Kesil with the transport robot utilizing an adsorber for gripping target objects to be transported and a force sensor located in the robot and configured to sense an external force applied to the robot, the force sensor being in communication with the controller taught by Morris in order to provide a transport robot with an increased reliability and accuracy by utilizing sensed force inputs for navigation and interference prevention.
Regarding Claim 2, Kesil teaches: 
the adsorber further includes:
an adsorption plate (26) encircling an end of the suction nozzle; and
a protrusion (22) protruding from the frame;
wherein at least a portion of the suction nozzle and the adsorption plate are located at a center of the protrusion (Fig. 5b), and
wherein at least a portion of the ejection nozzle is located at the protrusion such that the ejection nozzle is disposed at an outside of the suction nozzle and the adsorption plate (Fig. 5b).
Regarding Claim 3, Kesil teaches: 
the at least one ejection nozzle is a plurality of ejection nozzles that encircle the adsorption plate (Fig. 5b).
Regarding Claim 4, Kesil teaches: 
the at least one suction nozzle is a plurality of suction nozzles that are radially located about the center of the protrusion (Fig. 5b).
Regarding Claim 5, Kesil teaches: 
the at least one suction nozzle is a plurality of suction nozzles that are radially located about the center of the protrusion (Fig. 5b).
Regarding Claim 6, Kesil teaches: 
the flow passage switch is configured to sequentially open each of the ejection nozzles of the plurality of ejection nozzles to sequentially eject the air [0046] in a clockwise direction or a counterclockwise direction (Fig. 7b).
Regarding Claim 7, Kesil teaches: 
the flow passage switch is configured to alternately repeat a pattern of simultaneously ejecting the air to the target object through the plurality of ejection nozzles and sequentially ejecting the air to the target object in a clockwise direction or a counterclockwise direction [0046].
Regarding Claim 8, Kesil does not teach:
the force sensor is configured to sense a first external force generated when the air ejected from the ejection nozzle impinges against the target object as the adsorber approaches the target object.
Morris teaches:
the force sensor is configured to sense a first external force generated when the air ejected from the ejection nozzle impinges against the target object as the adsorber approaches the target object [0007 & 0008 & 0009 & 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transport robot utilizing an adsorber for gripping target objects to be transported taught by Kesil with the transport robot utilizing an adsorber for gripping target objects to be transported and a force sensor located in the robot and configured to sense an external force applied to the robot, the force sensor being in communication with the controller the force sensor is configured to sense a first external force generated when the air ejected from the ejection nozzle impinges against the target object as the adsorber approaches the target object taught by Morris in order to provide a transport robot with an increased reliability and accuracy by utilizing sensed force inputs for navigation and interference prevention.
Regarding Claim 9, Kesil teaches: 
the controller is configured to control the ejection nozzle to gradually reduce an air ejection amount of the ejection nozzle.
Kesil does not teach:
the controller is configured to, when the force sensor senses the first external force, control the ejection nozzle to gradually reduce an air ejection amount of the ejection nozzle.
Morris teaches:
the controller is configured to, when the force sensor senses the first external force, control the ejection nozzle to gradually reduce an air ejection 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transport robot utilizing an adsorber for gripping target objects to be transported taught by Kesil with the transport robot utilizing an adsorber for gripping target objects to be transported and a force sensor located in the robot and configured to sense an external force applied to the robot, the force sensor being in communication with the controller the force sensor is configured to sense a first external force generated when the air ejected from the ejection nozzle impinges against the target object as the adsorber approaches the target object the controller is configured to, when the force sensor senses the first external force, control the ejection nozzle to gradually reduce an air ejection amount of the ejection nozzle taught by Morris in order to provide a transport robot with an increased reliability and accuracy by utilizing sensed force inputs for navigation and interference prevention.
Regarding Claim 10, Kesil does not teach:
the force sensor is configured to sense a second external force generated by a contact between the adsorber and the target object.
Morris teaches:
the force sensor is configured to sense a second external force generated by a contact between the adsorber and the target object [0007 & 0008 & 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transport robot utilizing an adsorber for gripping target objects to be transported taught by Kesil with the transport robot utilizing an adsorber for gripping target objects to be transported and a force sensor located in the robot and configured to sense an external force applied to the robot, the force sensor being in communication with the controller the force sensor is configured to sense a first external force generated when the air ejected from the ejection nozzle impinges against the target object as the adsorber approaches the target object the controller is configured to, when the force sensor senses the first external force, control the ejection nozzle to gradually reduce an air ejection amount of the ejection nozzle the force sensor is configured to sense a second external force generated by a contact between the adsorber and the target object taught by Morris in order to provide a transport robot with an increased reliability and accuracy by utilizing sensed force inputs for gripper control, navigation, and interference prevention.
Regarding Claim 11, Kesil teaches: 
the controller is configured to control the flow passage switch to close the ejection nozzle and open the suction nozzle and to gradually increase an air suction amount of the suction nozzle [as the velocity of the air increases in response to the suction air flow being initiated the amount of suction will increase].
Kesil does not teach:
the controller is configured to, when the force sensor senses the second external force, control the flow passage switch to close the ejection nozzle and open the suction nozzle and to gradually increase an air suction amount of the suction nozzle.
Morris teaches:
the controller is configured to, when the force sensor senses the second external force, control the flow passage switch to close the ejection nozzle and open the suction nozzle and to gradually increase an air suction amount of the suction nozzle [0007 & 0008 & 0009 & 0017 & 0018 & 0019 & 0020 & 0021 & 0022 & 0023 & 0024 & 0025 & 0026 & 0028 & 0029 & 0030 & 0031 & 0032 & 0034 & 0036 & 0037].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transport robot utilizing an adsorber for gripping target objects to be transported taught by Kesil with the transport robot utilizing an adsorber for gripping target objects to be transported and a force sensor located in the robot and configured to sense an external force applied to the robot, the force sensor being in communication with the controller the force sensor is configured to sense a first external force generated when the air ejected from the ejection nozzle impinges against the target object as the adsorber approaches the target object the controller is configured to, when the force sensor senses the first external force, control the ejection nozzle to gradually reduce an air ejection amount of the ejection nozzle the force sensor is configured to sense a second external force generated by a contact between the adsorber and the target object the controller is configured to, Morris in order to provide a transport robot with an increased reliability and accuracy by utilizing sensed force inputs for gripper control, navigation, and interference prevention.
Regarding Claim 12, Kesil teaches: 
a compressor [0033]; and
a first air flow line having a first end connected to the flow passage switch and a second end connected to the compressor (Fig. 1a & Fig. 1b) [0033].
Regarding Claim 13, Kesil teaches: 
a vision sensor in communication with the controller (40a), the
Regarding Claim 14, Kesil teaches: 
the coupler includes:
a first part located in the first end of the arm [source of compressed air which connects to vortex connectors (48a & 48b) as described in paragraph 0033 and compressed air connectors (65a & 65b) as described in paragraph 0037]; and
a second part located in the frame (48a & 48b & 65a & 65b), the second part being detachable from the first part.
Regarding Claim 15, Kesil teaches: 
the first part includes a suction hole [0033], and
Kesil does not teach:
wherein the second part includes a ball moveable relative to the first part to close the suction hole.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the second part with a ball detent connector which includes a ball moveable relative to the first part to close the suction hole in order to provide a means of detachably connecting the first part to the second part to facilitate rapid disassembly for maintenance since the Examiner takes OFFICIAL NOTICE that ball detent connectors for rapid connection and disconnection of air lines were well known in the art at the time the invention was made.
Regarding Claim 16, Kesil teaches: 
the coupler further includes a second air flow line in communication with the suction hole [0033] (Fig. 1a & Fig. 1b), and
Kesil does not teach:
wherein, when air is sucked through the suction hole through the second air flow line, the ball closes an inlet of the suction hole such that the first part and the second part are coupled to each other.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide when air is sucked through the suction hole through the second air flow line, the ball closes an inlet of the suction hole such that the first part and the second part are coupled to each other in order to provide a means of detachably connecting the first part to the second part to facilitate rapid disassembly for maintenance since the Examiner takes OFFICIAL NOTICE that ball detent 
Regarding Claim 17, Kesil teaches: 
a method of controlling the robot, the robot further including a vision sensor (40a) in communication with the controller, the method comprising:
sensing a distributed pattern of foreign objects or water on a surface of the target object by the vision sensor of the robot [0011 & 0030];
selecting an ejecting pattern of the air ejected to the target object from the ejection nozzle based on information obtained by the vision sensor by the controller [Abstract & 0011 & 0030];
moving the adsorber toward the target object [moves towards objects in order to engage them];
ejecting the air to the target object by the ejection nozzle as the adsorber is moved toward the target object [0046];
adjusting the air ejection amount of the ejection nozzle by the controller to adjust the force exerted on the target object [0048];
gradually reducing an air ejection amount of the ejection nozzle by the controller [0048]; and
adsorbing the target object to the adsorber by the controller [0046].
Kesil does not teach:
sensing a first external force generated when the air ejected from the ejection nozzle impinges on the target object by the force sensor;
gradually reducing an air ejection amount of the ejection nozzle by the controller in response to the first external force sensed by the force sensor;
sensing a second external force generated by a contact of the adsorber and the target object by the force sensor; and
adsorbing the target object to the adsorber by the controller in response to the second external force sensed by the force sensor.
Morris teaches:
moving the adsorber toward the target object [abstract & 0008 & 0028];
activating the gripping device as the gripping device is moved toward the target object [0018];
sensing a first external force generated when the air ejected from the ejection nozzle impinges on the target object by the force sensor [0007 & 0008 & 0009 & 0017 & 0018 & 0019 & 0020 & 0021 & 0022 & 0023 & 0024 & 0025 & 0026 & 0028 & 0029 & 0030 & 0031 & 0032 & 0034 & 0036 & 0037];
gradually reducing an air ejection amount of the ejection nozzle by the controller in response to the first external force sensed by the force sensor [0007 & 0008 & 0009 & 0017 & 0018 & 0019 & 0020 & 0021 & 0022 & 0023 & 0024 & 0025 & 0026 & 0028 & 0029 & 0030 & 0031 & 0032 & 0034 & 0036 & 0037];
sensing a second external force generated by a contact of the adsorber and the target object by the force sensor [0007 & 0008 & 0009 & 0017 & 0018 & 0019 & 0020 & 0021 & 0022 & 0023 & 0024 & 0025 & 0026 & 0028 & 0029 & 0030 & 0031 & 0032 & 0034 & 0036 & 0037]; and
adsorbing the target object to the adsorber by the controller in response to the second external force sensed by the force sensor [0007 & 0008 & 0009 & 0017 & 0018 & 0019 & 0020 & 0021 & 0022 & 0023 & 0024 & 0025 & 0026 & 0028 & 0029 & 0030 & 0031 & 0032 & 0034 & 0036 & 0037].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of transporting workpieces with a transport robot utilizing an adsorber for gripping target objects to be transported taught by Kesil with the method of transporting workpieces with a transport robot utilizing an adsorber for gripping target objects to be transported and sensing a first external force generated when the air ejected from the ejection nozzle impinges on the target object by the force sensor gradually reducing an air ejection amount of the ejection nozzle by the controller in response to the first external force sensed by the force sensor sensing a second external force generated by a contact of the adsorber and the target object by the force sensor and adsorbing the target object to the adsorber by the controller in response to the second external force sensed by the force sensor taught by Morris in order to provide a transport robot with an increased reliability and accuracy by utilizing sensed force inputs for gripper control, navigation, and interference prevention.
Regarding Claim 18, Kesil teaches: 
the at least one ejection nozzle includes a plurality of ejection nozzles (Fig. 5b), and
wherein the ejecting pattern includes at least one of simultaneously ejecting the air to the target object by the plurality of ejection nozzles or 
Regarding Claim 19, Kesil teaches: 
the at least one ejection nozzle includes a plurality of ejection nozzles (Fig. 5b), and
wherein the ejecting pattern includes alternately repeating a pattern of simultaneously ejecting the air to the target object through the plurality of ejection nozzles and sequentially ejecting the air to the target object in a clockwise direction or a counterclockwise direction [0025 & 0026 & 0030 & 0033 & 0037 & 0043 & 0048].
Regarding Claim 20, Kesil teaches: 
adsorbing of the target object by the adsorber includes:
stopping movement of the adsorber [abstract];
controlling the flow passage switch by the controller to close the ejection nozzle [0025 & 0046 & 0048];
controlling the flow passage switch by the controller to open the suction nozzle [0025 & 0046 & 0048]; and
gradually increasing an air suction amount of the suction nozzle by the controller [as the velocity of the air increases in response to the air flow being initiated the amount of suction will increase].
Kesil does not teach:
sensing whether the second external force is maintained for a set time or longer by the force sensor;
Morris teaches:
adsorbing of the target object by the adsorber includes:
sensing whether the second external force is maintained for a set time or longer by the force sensor [0007 & 0008 & 0009 & 0017 & 0018 & 0019 & 0020 & 0021 & 0022 & 0023 & 0024 & 0025 & 0026 & 0028 & 0029 & 0030 & 0031 & 0032 & 0034 & 0036 & 0037].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of transporting workpieces with a transport robot utilizing an adsorber for gripping target objects to be transported taught by Kesil with the method of transporting workpieces with a transport robot utilizing an adsorber for gripping target objects to be transported and sensing a first external force generated when the air ejected from the ejection nozzle impinges on the target object by the force sensor gradually reducing an air ejection amount of the ejection nozzle by the controller in response to the first external force sensed by the force sensor sensing a second external force generated by a contact of the adsorber and the target object by the force sensor adsorbing the target object to the adsorber by the controller in response to the second external force sensed by the force sensor and sensing whether the second external force is maintained for a set time or longer by the force sensor taught by Morris in order to provide a transport robot with an increased reliability and accuracy by utilizing sensed force inputs for gripper control, navigation, and interference prevention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652